Applicant's arguments filed 04/28/2021 have been fully considered but they are not persuasive.
Applicant cites MPEP 2181(A), however Applicant’s quotation appears to be slightly different from the June 2020 Revision which states, “If persons of ordinary skill in the art reading the specification understand the term to have a sufficiently definite meaning as the name for the structure that performs the function, even when the term covers a broad class of structures or identifies the structures by their function (e.g., "filters," "brakes," "clamp," "screwdriver," and "locks") 35 U.S.C. 112(f)  will not apply.”
Applicant states that the first mechanism 120 limits movement of the central portion 104 by locking the central portion 104 relative to a distal portion 106 and the second mechanism 122 limits movement of the central portion 104 by locking the central portion 104 relative to a proximal handle portion 102.  Applicant goes on to state “[i]n one example, the first mechanism 120 includes a ring 124 extending around a portion of an outer surface of the central portion,” and that “[f]urther, in this example, the second mechanism includes a ring 132 slideable along a length thereof to permit advancement of the central portion 104 into and out of the proximal handle portion.”  Examiner respectfully disagrees with Applicant’s use of “in one example”/”in this example” in this portion of the arguments at least because this language is incongruous with the specification.  The language of “in one example”/”in this example” intimates that the specification contemplates further examples or alternatives.  However, the specification never refers to ring 124 as one example of multiple or contemplates further alternatives.  The only example of a first mechanism 120 is it being formed as a ring 124.  The only example of the second mechanism 122 is it comprising a ring 132.
Applicant argues that those skilled in the art would understand that the terms “a proximal movement limiting mechanism” and “a distal movement limiting mechanism” refer to features that limit a proximal-distal movement of the central portion as described and that these terms are more than sufficient to define the structure required.  Examiner respectfully disagrees that a 
Applicant argues that Examiner contends it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to have modified the proximal segment of Surti to be rotatable with respect to the medial segment of Surti, as taught by Sato, to provide a means for implanting a tissue fastener, as taught in Sato.  This is incorrect.  In the Final Rejection mailed 03/26/2021 Examiner states it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the proximal segment of Surti to be rotatable with respect to the medial segment of Surti, as taught by Sato et al., in order to better facilitate desired placement and/or orientation of the medical device in vivo.
Applicant argues that there is absolutely no teaching or suggestion that would have led one skilled in the art to have modified the device of Surti to include rotationally movable handle segments or a coupler as claimed.  Examiner respectfully disagrees.  As set forth above and in the previous office action, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the proximal segment of Surti to be rotatable with respect to the medial segment of Surti, as taught by Sato et al., in order to better facilitate desired placement and/or orientation of the medical device in vivo.
Applicant argues that Surti and Sato disclose different medical devices that are incapable of being combined.  This is not persuasive at least because Applicant has provided no evidence of this assertion.  MPEP 716.01(c) II. states, “[t]he arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 
In response to applicant's argument that Surti does not contemplate any rotation of any section of its device relative to another nor any rotation of a needle relatice to any component of its handle nor is any such rotation described or suggested as in any way valuable or useful, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  That Surti does not contemplate rotation does not mean that it would not be obvious to modify Surti to provide rotation.
In response to applicant's argument that there is absolutely no teaching or suggestion of any desirability for a rotation of the outer needle 28 relative to the inner needle 30 and/or stylet 32, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Again, that Surti does not contemplate rotation does not mean that it would not be obvious to modify Surti to provide rotation.
In response to Applicant’s argument that there is absolutely no showing or suggestion of any “coupler for coupling the endoscopic medical device thereto so that the endoscopic medical device moves and rotates with the proximal segment,” Examiner respectfully disagrees.  Based 
In response to Applicant’s argument that Sato discloses a very different device for an entirely different purpose and is in no way related to the fine needle aspiration addressed by Surti, this is not persuasive.  Both Sato and Surti are directed to telescoping needle device configured to be used with an endoscope.
In response to applicant's argument that Sato does not describe or suggest any utility of the disclosed rotation with a handle such as that of Surti or for use in any application related to fine needle aspiration, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to Applicant’s argument that rotation of the needle would in no way aid in finely placing the needle of Surti at any location, this is not persuasive at least because Applicant has provided no evidence of this assertion.  MPEP 716.01(c) II. states, “[t]he 
In response to applicant's argument that the device of Sato does not telescope relative to a remaining portion of the device, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  The primary reference of Surti teaches telescoping, Sato is being relied upon to further teach rotation.
In response to Applicant’s argument that Sato does not, even broadly, suggest that it is desirable to rotate any needle for any reason whatsoever much less to rotate any needle or to facilitate more finely placing any item at a more desired location in vivo, Examiner respectfully disagrees.  Sato clearly teaches tubular member 50 rotates in FIG. 23.  
In response to Applicant’s argument that Sato does not provide any teaching, suggestion, or motivation for combining the rotation of the device of Sato with the device of Surti, this is not persuasive.  MPEP 2144 I. states, “[t]he rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law.” 
In response to applicant's argument that there is no telescopic movement of the operating body 40 relative tot the tubular member 80, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  As set forth above, the primary reference of Surti teaches telescopic movement.  The secondary reference of Sato is being relied upon to further teach rotation.
In response to Applicant’s argument that even if the pin 44 were able to maintain contact with outer needle 28 when the outer needle 28 is moved longitudinally therealong, there is nothing in Surti to show or suggest such contact would be maintained during any rotation thereof, this is not persuasive.  As set forth in MPEP 716.01(c), “[t]he arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor.”

/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795